Citation Nr: 0630847	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-33 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for entitlement to educational assistance 
benefits pursuant to Chapter 30, Title 38, United States Code 
(Montgomery GI Bill or Chapter 30 benefits).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 2000 to December 
2002.

The Department of Veterans Affairs (VA) informed the veteran 
by letter in early 2004 that his claim for Chapter 30 
benefits had been denied.  He filed a timely appeal to the 
Board of Veterans' Appeals (Board).



FINDINGS OF FACT

1.  The veteran served on active duty for 28 months, and 
received an honorable discharge.  

2.  He was not separated for the convenience of the 
government.


CONCLUSION OF LAW

The appellant has not met the basic eligibility criteria for 
entitlement to Chapter 30 educational assistance benefits.  
38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. §§ 3.12 (2006), 
21.7042 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The Board 
finds, however, that specific VCAA notice was not required in 
this case because the applicable regulatory notification 
procedure under 38 C.F.R. § 21.1031 (2005) for claims under 
Chapter 30 was not affected by this change in law.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA notification procedures did not apply 
in cases where the applicable chapter of Title 38, United 
States Code contained its own notice provisions.  See Barger 
v. Principi, 16 Vet. App. 132, 138 (2002) (The Court found 
VCAA notice was not required in case involving a waiver 
request).

The Court has also held that where the facts alleged by the 
appellant could never satisfy the requirements necessary to 
substantiate the claim that any deficiency in a VCAA notice 
was nonprejudicial.  See Valiao v. Principi, 17 Vet. App.229, 
232 (2003).  "The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation."  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001), Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 
5-2004 (June 23, 2004) (holding that VA is not required to 
met the VCAA duties to notify or assist a claimant where a 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  As interpretation of a 
statute is dispositive of the issue addressed in this 
decision, the Board finds additional efforts to notify or 
assist the appellant are not required.

Legal criteria and analysis 

VA regulations, under the authority of 38 U.S.C.A. § 3011, 
provide that an individual may establish eligibility for 
basic educational assistance based on service on active duty 
under the following terms, conditions and requirements.

(1) The individual must after June 30, 1985, either (i) First 
become a member of the Armed Forces, or (ii) First enter on 
active duty as a member of the Armed Forces;

(2) Except as provided in 38 C.F.R. § 21.7042(a)(5) the 
individual must (i) Serve at least three years of continuous 
active duty in the Armed Forces, or (ii) In the case of an 
individual whose initial period of active duty is less than 
three years, serve at least two years of continuous active 
duty in the Armed Forces;

(3) Except as provided in 38 C.F.R. § 21.7042(a)(6), the 
individual before completing the service requirements of this 
paragraph must either (i) Complete the requirements of a 
secondary school diploma (or an equivalency certificate), or 
(ii) Successfully complete twelve semester hours in a program 
of education leading to a standard college degree; and

(4) After completing the service requirements of this 
paragraph the individual must (i) Continue on active duty, or 
(ii) Be discharged from service with an honorable discharge, 
or (iii) Be released after service on active duty 
characterized by the Secretary concerned as honorable 
service, and (A) Be placed on the retired list, or (B) Be 
transferred to the Fleet Reserve or Fleet Marine Corps 
Reserve, or (C) Be placed on the temporary disability retired 
list, or (iv) Be released from active duty for further 
service in a reserve component of the Armed Forces after 
service on active duty characterized by the Secretary 
concerned as honorable service.

(5) An individual who does not meet the requirements of 
paragraph (a)(2) of this section is eligible for basic 
educational assistance when he or she is discharged or 
released from active duty (i) For a service-connected 
disability, or (ii) For a medical condition which preexisted 
service on active duty and which VA determines is not service 
connected, or (iii) Under 10 U.S.C.A. § 1173 (hardship 
discharge), or (iv) For convenience of the government (A) 
After completing at least 20 continuous months of active duty 
if her initial obligated period of active duty is less than 
three years, or (B) After completing 30 continuous months of 
active duty if her initial obligated period of active duty is 
at least three years, or (v) Involuntarily for the 
convenience of the government as a result of a reduction in 
force, as determined by the Secretary of Transportation with 
respect to the Coast Guard when it is not operating as a 
service in the Navy, or (vi) For a physical or mental 
condition that was not characterized as a disability and did 
not result from the individual's own willful misconduct but 
did interfere with the individual's performance of duty, as 
determined by the Secretary of Transportation with respect to 
the Coast Guard when it is not operating as a service in the 
Navy.

The veteran's discharge certificate shows that he served on 
active duty for more than 28 months and that he received an 
honorable discharge.  The narrative reason for his separation 
was homosexual admission.  The record reflects that his term 
of enlistment was three years.  

It is not disputed that the veteran served for less than 
three years.  The veteran asserts that his discharge was for 
the convenience of the government.  That is a specific term 
and the discharge certificate fails to support the veteran's 
allegation that this was the reason for his separation.  
Thus, the veteran did not serve for the requisite length of 
time, and he did not meet any of the provisions set forth in 
38 C.F.R. § 21.7042(a)(5) for a veteran without the 
appropriate service time.  


ORDER

Eligibility for Chapter 30 education benefits is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


